Title: [Diary entry: 15 March 1788]
From: Washington, George
To: 

Saturday 15th. Thermometer at 46 in the Morning—58 at Noon And 56 at Night. The Wind, tho’ there was but little of it, was at No. Wt. Mild and warm.  Visited all the Plantations. At all of them, the full compliment of Plows were at work and going on very well. In the Neck, the Women were spreading Dung on the ground intended for Oats and Barley—being the West part of No. 2. At this place ⟨also⟩ I causd to be sown a bed of Reynold’s Turnip rooted Cabbages for the purpose of raising plants to put in my Corn Rows. At Muddy hole the Plows finished breaking up the remains of Fd. No. 3 yesterday afternoon and finding that part of No. 4 intended for Oats too wet to cross they went into field No. 1 to plow for Barley this Morning. The Women fencing r[oa]d the same. At Dogue run, The Women began to Hooe the ground they had grubbed at the lower end of the Meadow; gave Scotts Cabbage Seed to be sown at this Place on Monday on a bed to be barned [burned]. At French’s the Women were Fencing. The Farmer finished yesterday sowing the Pease and Beans on the No. side of the Middle Meadow in the following Manner—viz.—in the upper land, adjoining the fence, the Pease (1 bushel) were sown. The Next land to this a bushel of Berkshire Beans from Mr. Peacy was sown. In the 3d. 4th. 5th. & half the sixth lands the Beans from Mr. Young 3¼ (said by my farmer to be the same of the last) were sown and in the other half of the 6th. land and the 7th. were a bushel of the Gloucester Beans from Mr. Peacy. At the Ferry the Women were still about the fence of field No. 6.